Case 1:19-cv-01984-RML Document 11-4 Filed 05/03/19 Page 1 of 50 PagelD #: 112

EXHIBIT “A”
PLEADINGS
  

 
  
 
 

FILED + “QUE

NYSCEF DOC, NO. 10 sD
FILED; QUEENS COUNTY CLERK 10/15/2018 02:43 PM TNE INK

NP SUE MM BEYER IRS COMELAINT tes raxz018 RECELVED NYSCEF: 10/15 /x0'Ha

4 Cy

SUPREME COURT OF THE STATE OF NEW YORK. . :
Index No.: 2 * § v

 

 

COUNTY OF QUEENS
: X
| , . Date Purchased: ;
DEVANDER SINGH, Pate Pr 3 / 6 | 2
Plaintiff. Plaintiff designates Queens
-against- , County as the place of tial,
. | _ SUMMONS
RONALD POLES, _
PENSKE TRUCK LEASING CO., L.P., The basis of venue is:
PENSKE TRUCK LEASING CORPORATION, Situs of accident
COSTCO WHOLESALE CORPORATION, -
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
’ Defendants.
x

TO THE ABOVE NAMED DEFENDANTS:

YOU ARE HEREBY SUMMONED to answer the complaint in this action, and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintifi’s Attorney within twenty (20) days after the service of this summons
exclusive of the day of service, where service is made by delivery upon you personally within the
State, or within thirty (30) days after completion of service where service is made in any other
manner, In case of your failure to appear or answer, judgment will be taken against you by default
for the relief demanded in the complaint,

Dated: Queens, N.Y.
July 6, 2018 -

   

EN A. SKOR, ESQ,
Attorney for Plaintiff

Office and Post Office Address
114-08 101 Avenue, 2d floor
Richmond Hill, New York 11419
(914) 434-6092

Defendants’ Addresses:

RONALD POLES, 29 Ledgewood Road, Flanders, N.J, 07836

2 of 52

Printed: 107182018

   

RECEIVED NYSCHF3 01/28/2019 r

 

 

l
|
|
{

 
 
 

 

NYSCEFR_ DOC NO 10

(FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 PM
NYSH HEM MENG a VERIEIES COMALANT fied 12018

PENSKE TRUCK LEASING CO., L. P., via Secretary of State
c/o Corporation Service Company, 80 State Street, Albany, N.Y. 12207-2543

PENSKE TRUCK LEASING CORPORATION, via Secretary of State
c/o Corporation Service Company, 80 State Street, Albany, N.Y. 12207-2543

COSTCO WHOLESALE CORPORATION, via Secretary of State
c/o CT Corporation System, 11] Eighth Avenue, New York, N.Y. 10011 :

COSTCO WHOLESALE MEMBERSHIP, INC., via Secreiary of State
c/o CT Corporation System, 111 Eighth Avenue, New York, N.Y. 10011

SAHIB S. WALIA, 103-27 123” Street, 2" floor, South Richmond Hill, N.Y. 11419

Ww

3 of 52

Paated: {O182010

RECERYBD, NSCHES 6 4/fp019

RECEIVED NYSCEF: 10/15/7928

 

OUTAGE, Fe oe peer Gelding Laevtbonthcm ena E EE

 
 
   
 
 

 

 
 
 

 

  

NYSCEF_ DOC

NAPE CHESEMMBNS & VERIRIER COMBLAINT filed 16/2018

0
QUEENS COUNTY CLERK 10/15/2018 02743 PM

1

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
x,
DEVANDER SINGH,
Plaintiff,
-against- VERIFIED COMPLAINT
Index No.:
RONALD POLES, ome |
PENSKE TRUCK LEASING CO., L-P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
xX

 

Plaintiff, by his attorney, STEPHEN A. SKOR, ESQ., complaining of the

defendants herein, respectfully allege, upon information and belief, as follows:

1. That this action is brought pursuant to the provisions of the New York State
Comprehensive Motor Vehicle Insurance Reparations Act and plaintiff has complied with all of

the conditions thereof. :
I

2, That plaintiff has sustained serious injuries as defined in Section 5102(d) of the
Insurance Law of the State of New York. !

3. That by reason of the —e plaintiff is entitled to recover for non-economic
losses as ate not included within the definition of "basic economic loss" as set forth in Section

5102(a) of the Insurance Law.

4 of 52

Praled: 10/15/7018

 

    

RECEIVED WECHTS 694/252 029 |

RECEIVED NYSCEF: 10/15 /BO0Re
    

 

 

 

. 6 OLS
NYSCEF DOC. NO. 10 RECE NYSCEF: 01/28/2019 |
FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 PM INGE NOGTS 67 7/0v8
NES UREMMB RE VERS COMALAINT fled x08 RECEIVED NYSCEF: 10/15/90"

4. That plaintiff is a "covered person" as defined.in Section 5102(j) of the Insurance
Law. .
3 That this action ‘falls within one or more of the exceptions as set forth in CPLR fe
§ 1602.
6. Upon information and belief, that at all of the dines and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CO., L. P, was a foreign limited partnership. ;
7. Upon information and belief, that at all of the times and places hereinafter 4

‘

mentioned, defendant PENSKE TRUCK LEASING CO., L. P. did business in the State be New

 

York.
8, Upon information und belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK. LEASING CO., L. P. was the owner of a certain motor

vehicle bearing IN license plate number 2454591 (Vehicle #1).

 

9. Upon information and belief, that at all of the times and places heréinafter
mentioned, defendant PENSKE TRUCK LEASING CO., L. P. controled the aforesaid motor
vehicle (Vehicle #1).

10. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CO,, L. P. maintained the aforesaid motor :
vehicle (Vehicle #1). |

11. | Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CO., L. P. rented the aforesaid motor vehicle

(Vehicle #1),

 

woe Printed: SONIS2090

5 of 52
  

sisriaerse OFSOTTNDEX NO. TLOOTT DOTS

 

 

 

NYSCEF DOC. NO 10 REC SCEF: 42019
FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 PM BUNDEX NOPCTES 6 P7/AA8
NASR PB AERIG COMUNT RE TRAD RECEIVED NYSCEF: 10/15/2078

12, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CO., L, P. leased the aforesaid motor vehicle
(Vehicle #1). |

13, Upon information and belief, that at all of the fifties and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CO., L. P. was the lessor of the aforesaid
motor vehicle (Vehicle #1),

14. Upon information and belicf, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CO., L. P. was the lessee of the aforesaid
motor vehicle (V chicle #1).

15, Upon information and belief, that at al) of the times and places ‘hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION was a foreign —
corporation, | i

16. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION did business in the State

. of New York.

17. Upon information and belief, that at al of the times and places: hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION was the owner of a certain
motor vehicle bearing IN license plate number 2454591 (Vehicle #1).

18. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION controlled the aforesaid

motor vehicle (Vehicle.#1).

Printed. (46/2018

Sages

6 of 52

  
    
 
  

 

Sayer
HAL MDa og DT .

 

 
 

(FILED: QUEENS COUNTY CLERK 1 ved {2018 02:43 Pw
NSCS PMN BS EVERIE COMPLAINT filed 7765/2013 RECEIVED NYSCEP:

1

19. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION maintained the aforesaid
motor vehicle (Vehicle #1).

20. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION rented the aforesaid nn
vehicle (Vehicle #1). | |

21. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION leased the aforesaid motor
vehicle (Vehicle #1).- |

22. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK LEASING CORPORATION was the lessor of the
aforesaid motor vehicle (Vehicle #1).

23. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant PENSKE TRUCK. LEASING CORPORATION was the lessee of the
aforesaid motor vehicle (Vchicle #1).

24, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION was a foreign business
corporation.

25. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION did business in the State of
New York. | |

* 7 of 52

INDEX NO. 715677/2018
10/15 feats

Printed: 101152010

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019 *

 

 

V7
Le
ae
res
| 5
=
=

=
Ed
Se
a
 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019
(FILED: QUEENS COUNTY CLERK 20/15/2018 02:43 PN)

NVRCESHMM BRS A VERIFIED c COMBLAINT fitod 7072018 . RECEIVEL NYSCEF:

26. Upon information and belief, that at all of the.times and places hereinafter
mentioned, defendant COSTCO. WHOLESALE CORPORATION was the owner of a certain
motor vehicle bearing IN license plate number 2454591 (Vehicle #1).

27. Upon information and belief, that at all of the times and places hereinafter

mentioned, defendant COSTCO WHOLESALE CORPORATION controlled the aforesaid motor

vehicle (Vehicle #1).

28. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION maintained the aforesaid
motor vehicle (Vehicle #1 ).

29. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION rented the aforesaid motor
vehicle (Vehicle #1).

30, Upon information and belief, that at all of the times aiid places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION leased the aforesaid motor
vehicle (Vehicle #1).

31. Upon’ information sed belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION was the lessor of the aforesaid
motor vehicle (Vehicle #1).

32. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE CORPORATION was the lessee of the aforesaid

motor vehicle (Vehicle #1).

8 of 52

INDEX NO. 715677/2018

10/15 FSF

TISEAREA RR SUNG Ie aah cseane ee

Tt Dee

 

 

Printed 1016/2018
 

 

NYSCEF_ DOC. NO.
(FILED: QUEENS COUNTY CLERK 20/15/2018 02:43 PM

NYSE SM BSE VERAER COMPLAINT fied 716/201E RECEIVED NYSCEF:

33, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC, was a foreign business
corporation.

34. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC. did business in the State

of New York,

35. Upon information and belief, that at all of the times and places hereinafter -

mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC, was the owner of a

certain motor vehicle bearing IN license plate number 2454591,

36, Upon information and belief, that at all of the times and places hereinafter’

mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC. controlled the aforesaid
motor vehicle (Vehicle #1).

37. Upon information and belief, that at all of the times’ and places hereinafter
mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC. maintained the aforesaid
motor vehicle (Vehicle #1).

38. ‘Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO \1WHOLESALE MEMBERSHIP, INC. rented the aforesaid
motor vehicle (Vehicle #1).

39, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC. leased the aforesaid

motor vehicle (Vehicle #1).

9 of 52

RECHT vED NYSCEF: 0
DEX NO. 71567

 

10/15

 

 

 

Printed: 1071512078
 

(FILED: QUEENS COUNTY CLERK 20/15/20 18 02: 43 PM
NSCS BSCR OMB ANT ned 7e2016 RECEIVED NYSCEF:

40. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC. was the lessor of the
aforesaid motor vehicle (Vehicle #1).

41. ° Upon infotmation and belief, that at all of the times and places hereinafter
mentioned, defendant COSTCO WHOLESALE MEMBERSHIP, INC. was the lessee of the
aforesaid motor vehicle (Vehicle #1).

42, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES operated the aforesaid motor vehicle (Vehicle #1),

43.- Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
with the knowledge, permission and consent of the owner thereof.

44, Upon information and belief, that - all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
upon the business of the owner thereof. .

45. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
upon the business of defendant PENSKE TRUCK LEASING CO,, L. P. .

46. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)

in the course of his employment with defendant PENSKE TRUCK LEASING CO., L. P,

10 of 52

INDEX NO. Figen 1/50

10/15/7208

Prntod: 10452050

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 872019 ‘i

 

“CATR ERI Rs, nc oe se aL eM PE pe ney

SRT

 

 

 

 
 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: -
(FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 pM INDEX NO. 715677/2018

NPS RESUMES & VERIRER COMAUAINT filed 76/2018 RECEIVED NYSCEF:

47. Upon information and belief, that at all of the times and places hereinafter

mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)

upon the business of defendant PENSKE TRUCK LEASING CORPORATION, |

48. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
in the course of his employment with defendant PENSKE TRUCK LEASING CORPORATION

49, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
upon the business of defendant COSTCO WHOLESALE CORPORATION,

50. Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
in the course of his employment with defendant COSTCO WHOLESALE CORPORATION.

51. Upon information”und belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
upon the business of defendant COSTCO WHOLESALE MEMBERSHIP, INC.

52, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)
in the course of his employment with defendant COSTCO WHOLESALE MEMBERSHIP, INC.

53. Upon information and belief, that at all of the times and places hereinafter

10/15/73

mentioned, defendant RONALD POLES was operating the aforesaid motor vehicle (Vehicle #1)

in the course of his employment.

10

11 of 52

Printed; 10/4872015

 

01/28/2019

 

 
 

 

(FILED: QUEENS COUNTY CLERK: CAO/1 5/201 8 02:43 PM
NPS CRSMMB IE ERR COMALAINT tree 7aza18 .RECEIVED NYSCEF:

NYSCEF DOC. NO. 10 RECEIVED NYSCEF:

54. | Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant SAHIB S, WALIA was the owner of a certain motor vehicle bearing State
of New: York license plate number T760261C (Vehicle #2).

55, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant SAHIB S. WALIA controlled the aforesaid motor vehicle (Vehicle #2).

56. Upon information and belief, that at all. of the times and places hereinafter

mentioned, defendant SAHIB S. WALIA maintained the aforesaid motor vehicle (Vehicle #2),

57. Upon information and belief, that at all of the times and places hereinafter .

mentioned, defendant SAHIB S. WALIA operated the aforesaid motor vehicle (Vehicle #2).

58. Upon information and belief, that at all of the times and places hereinafter
‘mentioned, defendant SAHIB S. WALIA was operating the aforesaid motor vehicle (Vehicle #2)
with the knowledge, permission and consent of the owner thereof, .

59. Upon information and belief, that at all of the times and places hereinatier
mentioned, defendant SAHIB S. WALIA was operating the aforesaid motor vehicle (Vehicle #2)
upon ee of the owner thereof,

60, Upon information and belief, that at all of the times and places hereinafter
mentioned, defendant SAHIB S, WALIA was operating the aforesaid motor vehicle (Vehicle #2)

upon the business of the operator thereof.

1]

12 of 52

 

 

01/28/2019 |

INDEX NO. 715677/2018
10/15/2018"

Printed: 10/16/2018

SCRE ete.

 
 

 

NYSCEF DOC. NO.

(FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 PM

10 RECEIVED NYSCEF: 01/28/2019

NESTE BBE VERINEG COMPLAINT Clea 72018 ; RECEIVED NYSCEPF:

61. Upon information and belief, that at all of the times and places hereinafter
mentioned, the plaintiff DEVANDER SINGH was a passenger in the aforesaid motor vehicle
bearing State of New York license plate number T760261C (Vehicle #2).

62. That at all of the times aud places hereinafter mentioned, the Southbound Van
Wyck Expressway near its intersection with Linden Blvd. in the County of Queens, City and
State of New York was a public roadway and/or thoroughfare in common use by motor vehicles
and the general public.

63. That on or about June 7, 2018 at or near the above location, there was contact
between Vehicle #1 and the motor vehicle in which the plaintiff was a passenger (Vehicle #2),

64. That the said accident and the injuries and damages to the plaintiff resulting
therefrom were caused solely and wholly by reason of the negligence and carelessness’ of the
defendants, their agents, servants and/or employees in the ownership, operation, sneiitiariene and
control of their motor vehicles; in that the defendants PENSKE TRUCK LEASING co., LP.,
PENSKE TRUCK LEASING CORPORATION, COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC. negligently hired, retained and or trained the
defendant driver RONALD POLES; in that the defendants PENSKE TRUCK LEASING CO.,
LP., PENSKE TRUCK LEASING CORPORATION, COSTCO WHOLESALE
CORPORATION, COSTCO WHOLESALE MEMBERSHIP, INC. negligently entrusted the
aforementioned vehicle jo the defendant driver RONALD POLES; in that the defendant drivers

failed to have and keep the above mentioned vehicles under reasonable and proper control; in

12

i3 of 52

INDEX NO. 715677/2018
10/15 Farr

Printed: 10152018

 

 

|

,
ls
E
fs
F
 

 

FILED: “COUNTY”
NYSCEF DOC. NO. 10

RECEIVED NYSCEF: 01/28/2019
(FILED: QUEENS COUNTY CLERK 10/15/2018 62:43 PMI INDEX NO, 715677/2018
NYSU EM BBE NERS COMAANT fled 7672018 RECEIVED NYSCEF: 10/157%0°¢*

 

 

<

that the defendant driver RONALD POLES caused, allowed and permitted his said motor vehicle

(vehicle #1) to run into and violently collide with the rear of Vehicle # 2; in that the defendant

ns pe ep etn etc
Aer AUS: beh AUG EH, By ae nee *

drivers failed to bring the motor vehicles under control in time to avoid the collision; in that they
failed to have their attention before them; in that they failed to look; in that they failed to see; in
that they failed to observe and/or heed the traffic and roadway conditions then and there

prevailing; in that they failed to observe and/or heed the traffic signs, signals and/or controls then

and there pertaining; in that they operated and controlled the motor vehiéles at a fast and
excessive rate of speed under the circumstances and conditions then and there prevailing; in that
they failed to provide and/or make ‘prompt and timely use of adequate and efficient brakes and
steering mechanisms; in failing to apply the brakes of their motor vehicle or to take other proper
and appropriate evasive action in time to avoid the collision; in failing to sound any horn or other
warning of their approach; in operating the aforesaid motor vehicles in an unreasonable and
imprudent manner; in following too closely; in changing lanes unsafely; in failing to yield the
right of way; in that the defendants owned, operated and controlled their motor vehicles in
reckless disregard for the safety of others, and the plaintiff in particular; in that they violated the
statutes, ordinances, rules and regulations in the cases made and provided; in that they were
inattentive to their duties wherein had they been attentive to their duties the accident and ensuing *
injurics could have and would have been avoided; in that they failed to act as reasonable and

prudent persons could have and would have under the circumstances and conditions then and

 

there prevailing; in that they acted in reckless disregard for the safety of others, and the plaintiff

in particular; and in that they failed to take all necessary and proper means and precautions to .

13

Pointed: 10/95/2018

“14 of 52
 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019 ;

(FILED: QUEENS COUNTY CLERK 10715/2018 02:43 PM INDEX NO, 715677/2018

NYSREEM BRIE VERT CoMpLaiNT ited rizz0i6 ; RECEIVED NYSCEF: 10/15 /72049°

avoid the said accident.

65. That as a result of the negligence of the defendants, their agents, servants and/or
employees, plaintiff DEVANDER SINGH sustained injuries to various parts of his head, body,
limbs and nervous system and, upon information and belief, some of his said injuries are of a
permanent and/or protracted nature; that by reason thereof, he was confined to hospital, bed and
home; and he was required and will! be required to obtain medical aid and attention in an effort to
cure and alleviate his said injuries, and incurred obligations therefore.

| 66. That by Teason of the foregoing negligence of each of the named defendants, their
agents, servants and/or employees, the plaintiff DEVANDER SINGH has been damaged in a sum
which exceeds the jurisdictional limits of all lower courts of competent jurisdiction.

:
WHEREFORE, the plaintiff demands judgment against the Defendants as follows:
(a) Aswm which exceeds the limits of all lower courts of competent jurisdiction;
{b} The cost and disbursements of this action; and
(c) Such other and further relief such as to this Court may seem just and proper.

Dated: Queens, N.Y,
July 6; 2018

Yo

 

STEPHEN A. SKOR, ESQ.
Attorney for Plaintiff
Office and Post Office Address
114-08 101 Avenue, 2d floor
Richmond Hill, New York 11419 .
(914) 434-6092

14

Printed, $0/1872018

15 of 52

 

Be aE

 
  

  

 

 

 

NYSCEF DOC. NO REC SC 8/2019.
(FILED; —OUEENS COUNTY CLERK 10/15/2018 02:43 PM “INDEX NO: Pee VAR
N27SEREERMMB SE VERIURS COMALAINT filed 7-822018 RECEIVED NYSCEF: 10/15 Pordspigs

VERIFICATION

The undersigned, being an attomey duly admitted to practice in the Courts of the State

of New York, affirms under the penalties of perjury:

‘That I the attomey for the plaintiff in the within action; that I have read and know the
contents of the foregoing complaint, and that the same is true to my own knowledge, except as to
the matters therein stated to be alleged upon information and belief, and that as to those matters I
believe it to be true. .

This verification is made by affirmant and not by plaintiff herein because the plaintiff
- 1s not presently within the county wherein affirmant maintains his office.
This verification is based on information furnished by plaintiff in this action and

information contained in affirmant's file.

Dated: Queens, N.Y.
July 6, 2018

 

 

15

16 of 52

NDEX NO.

Pilnted; 1012018

  
 

 
 

 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019
FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 pM INDEX NO. 715677/2018
NRPERCIR AP MMOS VERIRIES COMRLAINT read 7672018 RECEIVED ‘NYSCEF: 10/15 Aa@Os6s

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS QUEENS .
Index No.:

 

 

DEVANDER SINGH,
Plaintiff, , ‘

-against-

RONALD POLES, PENSKE TRUCK LEASING CO., L.P., PENSKE TRUCK
LEASING CORPORATION, COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC. and SAHIB S, WALIA,

Defendants,

 

 

SUMMONS AND VERIFIED COMPLAINT

 

 

BO‘OIz$ 4s09
UN OTT$ £7090) ,

(IVNOY *S31Gd “SA YSONVARG #HONIS 2102/ShESTEPHEN A. SKOR, ESQ.
moze Attomey for Plaintiff
devotes ches wee "Brice and Post Office Address
114-08 01st Avenue, 2nd Floor
3 ts J5 145 .
apt +z QWE/SOAID ay Ie0ze BR Richmond Hill, N.Y. 11419
BIL 5-481) KAUNOD 5UBaND Phone: 914-434-6092

Fax: 718-850-6999

Pane 10/1572018

17 of 52

POO ary

 

 

SOUT OUEST et ernie eee ce tires eee
 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019 |

 

 

HIDED:..QUEENS COUNTY CLERK 10/15/2018 02:43 PM TNBER NOs Hag Y Ty ULE
NYSCEF DOC. NO. 4 RECEIVED wysceF: 10/15/3018

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

ae a ee xX
DEVANDER SINGH, Index No. :
, 5298/2018
Plaintiff,
-against- VERIFIED ANSWER fe

RONALD POLES, PENSKE TRUCK LEASING CO.,
LP., PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION, COSTCO
WHOLESALE MEMBERSHIP, INC. and SAHIB
S. WALIA,

Defendants.

 

Defendants, RONALD POLES and COSTCO WHOLESALE CORPORATION,

by their attorneys, SIMMONS JANNACE DeLUCA, LLP, as and for

 

their Verified Answer to the Verified Complaint of plaintiff,
responds as follows:

1. Denies the allegations contained in numbered paeagrapn
“1” of the Verified Complaint.

2, Denies the allegations contained in numbered paragraph
“2” of the verified Complaint. .

Bs Denies the allegations contained in numbered paragraph

“3” of the Verified Complaint.

4. Denies knowledge oer information sufficient to form a

 

belief as to the truth of the allegations contained in numbered

 

 

Printed, 10/15/2018

18 of 52
 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019

ILED ;

UBENS COUNTY CLERK 10/15/2018 02:43 PM. . INDEX NO. 715677/2018
NYSCEF boc, NO. 4 , , . RECEIVED NYSCEF:

paragraph “4” of the Verified Complaint and leaves all questions
of law to the Court.

5. Denies the allegations contained iss numbered paragraph
“5" of the Verified Complaint and leaves all questions of law to
the Court.

6. Denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained in numbered
paragraph “6” of the Verified Complaint.

7, Denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained in numbered
paragraph vq of the Verified Complaint and leaves all questions
o£ law to the Court.

8, Denies the allegations contained in numbered paragraph
“8" of the Verified Complaint except admits that on June 7,
2018, Penske Truck Leasing Co., L.P. was the registered owner of
a motor vehicle bearing Indiana state registration number
2454591, "

9. Denies the allegations contained in numbered paragraph
“9” of the Verified Complaint.

10. Denies the allegations contained in numbered paragraph
“10" of the Verified Complaint.

11. Denies the allegations contained in numbered paragraph

“11" of the Verified Complaint.

19 of 52

10/15/2018

Printed; 10/18/2018

 

 

 

'
i
i.
ms
fe.
i.
i:
'

i
i
!

i

i

i

i
 

 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF:

 

01/28/2019
PULLED | -RGSENS COUNTY CLERK 10/15/2018 02:43 PM: SHEE TDs JS SE/ SOLS
NYSCEF DOC, NO. 4 RECKIVED NYSCEF: 10/15/2018

 

12. Denies the allegations contained in numbered paragraph
“12” of the Verified Complaint and leaves all questions of law
to the Court except admits that Penske Truck Leasing Co., L,P
was the Lessor of a motor veéhicle bearing Indiana state
registration number 2454591 as of June 7, 2018.

13. Denies the allegations contained in numbered paragraph
“13" of the verified Complaint and leaves all questions of law
to the Court except admits that Penske Truck Leasing Co., L.P
was the Lessor of a motor vehicle bearing Indiana state
registration ntimber 2454591 as of June 7, 2018,

14. Denies the allegations contained in numbered paragraph
"14" of the Verified Complaint. |

15. Denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained in numbered
paragraph “15” of the Verified Complaint and leaves all
questions of law to the Court.

16. Denies knowledge or information. sufficient to form a
belief as to the truth of the’ allegations contained in numbered

paragraph “16” of the Verified Complaint and leaves ali

questions of law to the Court,

17. Denies the allegations contained in numbered paragraph

"17" of the verified Complaint.

20 of 52

Printed, 19/15/2918

 

SSE cee

 

 

 
  
 

 

is.
“18” of
1s.
“19" of
20.
“20” of
2A
“21" of
22.

“o2Q" in

23.

no 3 2? of

24.

waa

Denies the allegations
the Verified Complaint.
‘Denies the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint.
Denies -the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint.

Denies the allegations

contained

contained

contained

contained

contained

contained

in

in

in

in

in

in

tenhexed
numbered
numbered
numbered

numbered

numbered

contained in numbered

of the Verified Complaint except admits Costco

RECENPED

;
4

paragraph
paragraph
paragraph
paragraph
paragraph
paraghaph

paragraph

Wholesale

Corporation was a foreign corporation organized pursuant to the

laws of

25:.

the State of Washington.

Denies the allegations contained in numbered paragraph

“25" of the Verified Complaint except admits COSTCO WHOLESALE

CORPORATION was authorized to conduct business in the State of

New York,

26.

Denies the allegations contained in numbered paragraph

“26" of the Verified Complaint.

21 of 52

PP7G{7 9h 0

RECEIVED NYSCEF: 10/15/2018

Primed: 107152018

Printed: 1O1S7018

q

 

019

|

 

 

eae

 
 

 

NYSCEF DOC. NO.

 

10

 

FILED;
NYSCEF DOC,

“3 5"

EENS COUNTY CLERK

or

NO. 4

MEMBERSHIP,

INC.,

10/15/2018 02:43

was a foreign business

RECEIVED NYSCEF:

RECEIVED NYSCE?F:

1 4

4 ,

pursuant to the laws of the State of Washington.

34,

INDEX NO. 715677/2018

corporation organized

Denies knowledge or information sufficient to forma

belief as to the truth of the allegations coritained in numbered

paragraph

"34" of ‘the

questions of law to the Court.

35.

of

36.

W36" of

37.

W370 of

‘38.

"38" of

39.

N39" o£

40.

“40" of

41.

“417 of

42.

“420

Denies the allegations
the verified Complaint.
Denies the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint,
Denies the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint.
Denies the allegations
the Verified Complaint.

Denies the allegations

of the Verified Complaint

Verified Complaint

contained in

contained: in

contained in

contdined in

contained in

contained in

contained in

and
numbered
numbered
numbered
numbered
numbered
numbered

numbered

leaves

all

paragraph

paragraph

paragraph

paragraph

paragraph

paragraph

paragraph

contained in numbered’ paragraph

except admits that on June 7,

22 of 52

Page G of 17

10/15/2018

Printed 10/15/2018

 

  

01/28/2019 *

LTTE REBR

 

 
 

 

 

NYSCEF DOC. NO. 10 RECEIVED NYSC

FILED ;

NYSCEF DOC, “NO. 4 RECEIVED NYSCEF:

2018, RONALD POLES operated a motor vehicle bearing Indiana
state registration — 2454591.

43. Denies the allegations contained in numbered paragraph
“43 of the Verified Complaint except admits RONALD POLES
operated a motor vehicle bearing Indiana state registration
number 2454591 on June 7, 2018 in the course of his employment
for COSTCO WHOLESALE CORPORATION.

44, Denies the allegations contained in numbered paragraph
“44” of the Verified Complaint except admits RONALD POLES
‘operated a motor vehicle bearing Indiana state registration
number 2454591 on June 7, 2018 in the. course of his employment
for COSTCO WHOLESALE CORPORATION.

45, Denies the allegations contained in numbered paragraph
“45” of the Verified Complaint.

46, Denies the allegations contained in numbered paragraph

“467 of the Verified Complaint.

47, Denies the allegations contained in numbered paragraph

“a7” of the Verified Complaint.

48. Denies the allegations contained in numbered paragraph
“48” of the Verifieg Complaint.
' 49, Denies the allegations contained in numbered paragraph

“49” of the Verified Complaint except admits RONALD POLES

FO

Operated a motor vehicle bearing Indiana state registration '

7

23 of 52

‘

F: 28/201
UEENS COUNTY CLERK 10/15/2018 02:43 PM INDEX NC. sFscfH/A8

10/15/2018

of iy

Ponted. 101152018

 

eo TI

 

 
 

NYSCEF Dot. NO.

QUEENS COUNTY CLERK 10/15/2018 02:43 PM

NYSCEF “DOC, NO, 4 RECEIVED NYSCEF;

4 * ' 1
z .

number 2454591 on June 7, 2018 in the course of his employment
for COSTCO WHOLESALE CORPORATION.

50. Denies the allegations contained in numbered paragraph
“50” of the Verified Complaint except admits RONALD POLES

operated a-motor vehicle bearing Indiana state registration

number 2454591 on June 7, 2018 in the course of his employment —

for COSTCO WHOLESALE CORPORATION,

51. Denies the allegations contained in numbered paragraph
“51” of the Verified Complaint.

52. Denies the allegations contained in numbered paragraph
“52” of the Verified Complaint.

53. Denies the allegations contained in numbered paragraph
“53" of the verified Complaint except admits RONALD POLES
operated a motor vehicle bearing Indiana state registration
number 2454591 on June 7, 2018 in the course of his employment
for COSTCO WHOLESALE CORPORATION. |

54. Denies knowledge or information auefiadent to form a
belief as to the truth of the allegations contained in numbered
paragraph “54” of the Verified Complaint.

55. Denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained in numbered

paragraph “55" of the Verified Complaint.

24 of 52

Printoe $118/2056

 

RECEIVED NYSCEF: 01/28/2019 »
DEX NO. 715677/2018

Page Dol 47

10/15/2018

UPS ceeertige oy

i
i
i.
1
i
1
lg
i
B
ts
ie

 
 

 

NYSCEF DOC. NO.

’ NYSCEF DOC. NO. 4

10
UEENS COUNTY CLERK 10/15/2018 02:43

56. Denies knowledge or information
belief as to the truth of the allegations
paragraph “S6" of the Verified Complaint.
57. Denies knowledge or information

belief as to the truth of the allegations

paragraph “57” of the Verified Complaint.
58. Denies knowledge or information
belief as to the truth of the allegations

paragraph “58” of the Verified Complaint,

59. Denies knowledge or information
belief as to the truth of the allegations
paragraph “59" of the Verified Complaint.
60.

belief as to the truth of the allegations

paragraph "60" of the Verified Complaint.

61. Denies knowledge or information

belief as to the truth of the allegations

paragraph “61” of the Verified Complaint.
62. Denies knowledge or information
belief as to the truth of the allegations
“62” the

paragraph of

questions of law to the Court.

Denies knowledge or information

Verified Complaint and leaves

RECEIVED NYSCEF:

' 1
' >

sufficient to form a

contained in numbered

sufficient to form a

contained in numbered

sufficient to form a

contained in numbered

sufficient to form a

contained in numbered

sufficient to form a

contained in numbered

sufficient to form a

contained in numbered

sufficient to form a
contained in numbered

all

RECEIVED NYSCEF:

 

Prirtack 10/1529 15

 

 

01/28/2019 -
INDEX NO, 715677/2018

Page 8 of 17

10/15/2018 -

 
 

(FILED: QUEENS COUNTY CLERK 10/15/2018 02:43 PM)

RATED RTS WER Tae Secor eS

NYSCEF DOC. NO. 4

1 ’ ‘ 1
5 ’

63. Denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained in numbered
paragraph “63" of the Verified Complaint and leaves all
questions of law to the Court.

64. Denies the allegations contained in numbered paragraph
“64" of the Verified Complaint.

65. Denies the allegations contained in numbered paragraph
“65" of the verified Complaint.

66. Denies the allegations contained in numbered paragraph
“66” of the Verified Complaint.

67. Denies plaintiff is entitled to the relief requested
in the “WHEREFORE Clause.”

(68. Defendants demand that liability, if any, be
apportioned, .
AS AND FOR THEIR FIRST AFFIRMATIVE DEFENSE

69, Plaintiff's complaint fails to state a cause of
action.

AS AND FOR THEIR SECOND AFFIRMATIVE DEFENSE

70. Upon information and belief, the injuries allegedly
sustained by plaintiff were not as a result of any culpable
conduct by the defendants herein, or in the alternative, the

amount of damages otherwise recoverable shall be diminished in

10

26 of 52

‘ BP.
RECEIVED WYSCEF: 10/15/3078

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019

INDEX NO, 715677/2018

10 cf.17

Printed: 10152018

 

Ge
3

 

 

 

 
 

ELLE :..QuERNS COUNTY CLERK 10/15/2018 02:43 pM INDEX NO.

NYSCEF DOC. NO. 4 ‘RECEIVED NYSCEF:

. + ' ’
4 - 1

the percentage proportion of the culpable conduct of plaintiff,
which contributed to or caused plaintiff alleged injuries
AS AND FOR THEIR THIRD AFFIRMATIVE DEFENSE
7i. The causes of action asserted by plaintiff are barred
by §5102 et. seq. of the Insurance Law, in that plaintiff has
failed to satisfy the requirements contained chevein,
AS AND FOR THEIR FOURTH AFFIRMATIVE DEFENSE
72. Plaintif£ was not wesetng 2 seat ‘belt or other safety
devices at the time of the alleged occurrence and, ‘accordingly,
any award made to and accepted by plaintiff for any injuries set
. forth in the complaint must be reduced by such proportion to the
extent that the injuries complained of were caused, aggravated,
and contributed to by plaintiff's failure to wear his seat belt
or other safety devices and have the same operational at the.
time of the occurrence.
AS AND FOR THEIR FIFTH AFFIRMATIVE DEFENSE
73. Upon information and belief, any damages — by
. Plaintiff was caused, in whole or in part, by the culpable
conduct of plaintiff and/or were aggravated by the culpable
conduct of plaintiff. .
AS AND FOR THEIR SIXTH AFFIRMATIVE DEFENSE '
74. Upon information and belief, any damages sustained _by

plaintiff was caused by plaintiff having voluntarily and

1

27 of 52

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019

725677/2018
Pogy {1 of 17

10/15/2018

 

Printed 1015/2018

 

eae
Wet
Hes
ee
te
fe
1
|
1
|
1
i

 
 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF:

ETLER:,.QUEENS COUNTY CLERK 10/15/2018 02:43 PM

NYSCEF DOC. NO. 4 RECEIVED NYSCEF:

unreasonably assumed a known and dangerous risk, and/or the
damages were caused by or aggravated by such conduct.
AS AND FOR THEIR SEVENTH AFFIRMATIVE DEFENSE
75. These defendants will rely upon the provisions “of
Article 16 of the CPLR with regard to the limitation of joint
and several liability.
AS AND FOR THEIR EIGHTH APPIRMATIVE DEFENSE
76. Upon information and belief, if plaintiff suffered any
damages as alleged in the Verified Complaint, such damages were
asp a result of an independent superseding act by a third party
for which defendant cannot be hela liable, and defendant's
conduct was in no way the proximate cause of such damages.
AS AND FOR THEIR NINTH AFFIRMATIVE DEFENSE
7, If plaintiff suffered damages as alleged, then
plaintiff failed to mitigate such damages.
AS AND FOR THEIR TENTH APFIRMATIVR DEFENSE
78. If plaintif£ herein has received remuneration and/or
compensation for some or all of his or her claimed economic
loss, or will with reasonable certainty receive remuneration
and/or compensation for said loss in the future, this defendant
is entitled to have plaintiff‘s award, if any, reduced by the
amount of said remuneration and/or compensation, pursuant to

Section 4545(c) of the CPLR.

12

28 of 52

Printed: 10/56/2018.

 

01/28/2019 !
INDEX NO. 715677/2018
' Fuge t20117

10/15/2018

 

 

 

 
 

NYSCEF DOC, NO. 4

' e . «
‘ a

4
AS_AND FOR THEIR ELEVENTH AFFIRMATIVE DEFENSE

79. Upon information and belief, any damages sustained by

the plaintiff were caused, “in whole or in part, by an_

unavoidable accident, which was not intended and could not have

been foreseen or prevented by the exercise of reasonable care.

AS AND FOR THEIR TWELFTH AFFIRMATIVE DEFENSE

80. Defendants were faced with a sudden emergency

situation, not of their own doing or creation and are therefore,
not chargeable with negligence.

AS AND FOR THE FIRST CROSS-CLAIN
AGAINST CO-DEFENDANT SAHIB WALIA

81, If plaintiff sustained the injuries and damages in the
Manner and at the time and place alleged, and if it is found

that the answering defendants are liable to plaintiff herein,

all of which is specifically denied, then said answering

i
defendant are entitled to indemnification from and judgment over

and against the aforementioned co-defendant, for all or part’ of
any verdict or judgment that plaintiff may recover against said

answering defendants.

AS AND FOR THE SECOND CROSS~-CLAIM
AGAINST CO-DEFENDANT SAHIB WALIA

 

82. The answering defendants herein demand that the
liability, if any, be apportioned and, therefore, the co-

Gefendants will be liable to the answering defendants in the

13

29 of 52

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019 |
NS COUNTY CLERK 10/15/2018 02:43 PM INDEX NO. 715677/2018

RECEIVED NYSCEF:

Page 13 0f 47 i

10/15/2018

 

 

 

 

Printed (0128/2016
 

NYSCEF DOC. NO. 10

 

 

event judgment is recovered by the plaintiff in an amount equal
to the excess over and above this answering defendants’
equitable share of the judgment. The equitable share of the
judgment of the answering defendants will be detexmined in
accordance with the relative culpability of all the defendante
herein,

WHEREFORE, for all of the foregoing reasons, it is
respectfully requested that plaintiff(s)‘ Verified Complaint be
dismisse@ in its entirety, and that: defendant(s) be awarded the.
costs and disbursements of this action, reasonable attorneys
‘fees, and such other and further relief as this Court may deem
just and proper.

Dated: Hauppauge, New York
: August 24, 2018

Simmons Ja eLuca, LLP

BY:

 

Sal Fl. Delluc.
Attorneys /Lor Defendants
RONALD POLES and COSTCO WHOLESALE
CORPORATION
Office & P.O. Address:
43 Corporate Drive
Hauppauge, New York 11788-2048
(631) 873-4888

TO;

STEPHEN A. SKOR, ESQ,
Attorney for Plaintiff

. Office & P.O. Address:

114-08 101 Avenue, 2™ floor
Richmond Hill, New York 11419
(914) 434-6092

14

Printad 10182018

30 of 52

 

RECEIVED NYSCEF: 01/28/2019
COUNTY CLERK 10/15/2018 02:43 PM INDEX NO: VIS6TM2018 |
NYSCEF DOC, NO. 4 RECEIVED NYSCEF: 10/15/2018

 

 

 
    

 

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019 |

 

EILED:.,,.QUBENS COUNTY CLERK 10/15/2018 02:43 PM SAE: Gs VLEET EOL
NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 10/15/2018
VERIFICATION

RE: Singh, Devander v. Ronald Poles, Penske Truck Leasing
Co., L.P., Penske Truck Leasing Corporation, Costco
Wholesale Corporation, Costco Wholesale Membership,
Inc. and Sahib Walia
Index No.: 5298/2018
I, the undersigned, an attorney duly admitted to practice
in the Courts of the State of New York, state that I am the
attorney of record for RONALD POLES and COSTCO WHOLESALE
CORPORATION (“defendants”) in the within action. I have read
the foregoing ANSWER and know the contents thereof. The game is
true to my own knowledge, except as to the matters therein :
stated to be alleged on information and belief, and as to those
matters, I believe them to be true, The reason this
verification is made By me and not by defendants is hecause
defendants reside in another county.
The grounds for my belief as to all matters not stated upon
my own knowledge are as follows: documents in my file and/or
conversations with the defendants representatives,

I affirm that the foregoing statements are true, under the

penalties of perjury.
Dated: Hauppauge, New York / R
August 24, 2018 / \ LZ I

iP F. SBETUCA

 

15

 

Printod 10/)5/2018

31 cf 52
 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF:
D: QUERNS. COUNTY CLERK 10/15/2018 02:43 PM) tae
NYSCEF DOC. NO. 4 RECEIVED NYSCEF: 10/15/2018

*¢ Sy

_ APPIDAVIT OF SERVICE
U.S. MAIL

RE: Singh, Devander v. Ronald Poles, Penske Truck Leasing Co.,
L.P., Penske Truck Leasing Corporation, Costco Wholesale

Corporation, Costco Wholesale Membership, Inc. and Sahib -

Walia
Index No.: 5298/2018

STATE OF NEW YORK ) ‘
+ SB8.:

COUNTY OF SUFFOLK )

NISHI SHAH, being duly sworn, deposes and says:

Iam not a party to the within action, am over 18 years of' age
and reside in Island Park, New York.

On August 24, 2018, I served the within VERIFIED ANSWER by
depositing true copies thereof, enclosed in post-paid wrappers, into

the exclusive care and custody of the U.S. Postal Service within New

York State, addressed as shown’ below:

o

STEPHEN A. SKOR, ESQ.
Attorney for Plaintiff
Office & P.O. Address:

, 114-08 101 Avenue,- 274? floor
Richmond Hill, New York 11419
(914) 434-6092

SAHIB S. WALIA

. Office & P.O. Address:

103-27-123"? street, 2"* Floor
South Richmond Hill, New York 11419

Nuch. £L—~

NISHI SHAH

 

Sworn to before me this
24'b day of August, 2018

   

 

> NOTARY PUBLIC

SOPHIALOIZOS
Notary Public, State of New York
No, 01108242535 Hs -
Qualified in Suffolk County. 2
My Commission Expires May 23, 20__ ©

32 of 52

01/28/2019

INDEX NO. 715677/2018

Peale 10/18/2018

 

 

   

SEARS

hss

 

 

 

 

 
    

 

NYSCEF DOC. NO. 10 RECEIVED NYSCEF: 01/28/2019

FILED: UNTY CLERK 10/15/2018 02:43 PM INDEX NO. 715677/2018 :

NYSCEF DOC. NO. 4 . RECEIVED NYSCEF: 10/15/2018
Ro sw :

 

Hays! vee
W N ‘ ‘ 0 , d711 ‘VONTAC JOVNNVI SNOWWIS

 

Index No. 5298/2018 ._ ¥
SUPREME COURT OF THE STATE OF NEW YORK . "

COUNTY OF QUEENS
DEVANDER SINGH,

 

Plaintiff,
~apainst= .
RONALD POLES, PENSKE TRUCK LEASING CO,,LP., PENSKE TRUCK LEASING
CORPORATION, COSTCO WHOLESALE CORPORATION, COSTCO WHOLESALE
MEMBERSHIP, INC, and SAHIB S. WALIA,

Defendants, “ =

 

VERIFIED ANSWER

SIMMONS JANNACE DELUCA, LLP
ATTORNEY(S) for Defendant

COSTCO WHOLESALE CORPORATION & RONALD POLES
Office & Post Office Address

43 Corporate Drive
Hauppauge, NY 11788-2048
(631) 873-4888
Fax (631) 873-4889

 

 

 

ADMISSION OF SERVICE CERTIFICATION PURSUANT
The Undersigned acknowledges to Rule 130-1.1a

receipt of a copy of the within

on

at am/pm

. | Sat? Deluca, Eg !

Attomey for Simmons Jannace DeLuca, LLP
BY: BY: Sal F. DeLuca, Esq.

 

33 of 52 , Pinot 7062010,
 

 

NYSCEF DOC. NO. 5 RECEIVED NYSCEF: 10/29/2018 }

 

 

B-75888

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF QUEENS

wn rieerrecaeneouewen: | x
DEVANDER SINGH, INDEX NO.: 5298/2018
Plaintiff,
VERIFIED ANSWER TO
COMPLAINT WITH
CROSS-CLAIM,
-against- DEMAND FOR VERIFIED

BILL OF PARTICULARS
AND VARIOUS DEMANDS

RONALD POLES,

PENSKE TRUCK LEASING CO., L.P.,

PENSKE TRUCK LEASING CORPORATION,

COSTCO WHOLESALE CORPORATION,

COSTCO WHOLESALE MEMBERSHIP, INC.

and SAHIB S. WALIA,

Defendants.

x

 

The defendant SAHIB S. WALIA by his attorneys, LAW OFFICES OF NANCY L.
ISSERLIS, answering the complaint herein, alleges upon information and belief as follows:

l. Denies any knowledge or information sufficient to form a belief as to the
allegations contained in the paragraphs marked 1, 4, 5, 6, 7, 8, 9, 10, 11, £2, 13, 14, 15, 16,
17, 18, 19, 20, 21, 22, 23, 24, 25 ,26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41,
42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 61 and 62 of the complaint herein.

oe Denies each and every allegation set forth in paragraphs marked 2 and 3 of the
complaint herein.

a. Denies any knowledge or information sufficient to form a belief as to the
allegations contained in the paragraphs marked 55, 56, 59 and 60 of the complaint herein and
leaves all questions of law and fact to the court,

4. Denies any knowledge or information sufficient to form a belief as to the
allegations contained in the paragraph marked 63 of the complaint herein except admits
contact with another motor vehicle.

5. Deny the allegations contained in the paragraphs marked 64, 65 and 66 of the

complaint herein insofar as the said paragraphs refer to the defendant, SAHIB S. WALIA and
denies all allegations pertaining to plaintiff.

2 of 29

 
 
  

 

 

NYSCEF DOC. NO. 5 RECEIVED NYSCEF:

AS FOR A FIRST SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE TO THE
ENTIRE ACTION, THE DEFENDANT SAHIB S. WALIA RESPECTFULLY
ALLEGES UPON INFORMATION AND BELIEF:

If the Plaintiff sustained any injuries and/or damages at the time and place alleged in
the complaint, the Plaintiff assumed the risk inherent in the activity in which Plaintiff was
then engaged and further such injuries and/or damages were caused by reason of the culpable
conduct and/or negligence of the Plaintiff without any negligence on the part of the
Defendant contributing thereto.

AS FOR A SECOND SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE TO
THE ENTIRE ACTION, THE DEFENDANT SAHIB S. WALIA RESPECTFULLY
ALLEGES UPON INFORMATION AND BELIEF:

That the said action is barred and precluded by virtue of Article 51, Sections 5101 ;
5102, 5103 and 5104 of the New York State Insurance Law.

AS FOR A THIRD SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE
TO TRE ENTIRE ACTION, THE DEFENDANT SAHUB S. WALIA
RESPECTFULLY ALLEGES UPON INFORMATION AND BELIEF:

Plaintiff did not use the seat belts provided, and the injuries claimed to have been
sustained were caused by the lack of use of the seat belts, and Plaintiff did not avail himself
of the protective device to mitigate the injuries, and further, by not fastening the available
automobile seat belts, acted unreasonably and disregarded his own best interests and thus
contributed to the happening of the injuries.

AS FOR A FOURTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE
TO THE ENTIRE ACTION, THE DEFENDANT SAHIB S. WALIA
RESPECTFULLY ALLEGES UPON INFORMATION AND BELIEF:

Upon information and belief, any past or future costs or expenses incurred or to be
incurred by the Plaintiff for medical care, dental care, custodial care or rehabilitative
services, loss of earnings or other economic loss, has been or will with reasonable certainty
be replaced or indemnified in whole or in part from the collateral source as defined in Section
4545(c) of the New York Civil Practice Law and Rules. If any damages are recoverable
against the said answering Defendant, the amount of such damages shall be diminished by
the amount of the funds which Plaintiff has or shall receive from such collateral source.

AS FOR A FIFTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE TO THE
ENTIRE ACTION, THE DEFENDANT SAHIB S. WALIA RESPECTFULLY
ALLEGES UPON INFORMATION AND BELIEF:

Plaintiff failed to take all reasonable measures to reduce, mitigate and/or minimize
the damages alleged.

3 of 29

10/29/2018 ©

 

 

EE
i

as.
=
es
E
Ez

ain

AD

TE RABMRBR GEE RI EEE

 
 

NYSCEF DOC. NO. 5 RECEIVED NYSCEF:

AS FOR A SIXTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE
TO THE ENTIRE ACTION, THE DEFENDANT SAHIB S. WALIA
RESPECTFULLY ALLEGES UPON INFORMATION AND BELIEF:

Defendant cannot be held liable as Defendant was faced with a sudden emergency
situation, not of his own doing and/or creation, and therefore, not chargeable with negligence
and accordingly, the summons and complaint should be dismissed.

AS FOR A SEVENTH SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE
TO THE ENTIRE ACTION, THE DEFENDANT SAHIB S. WALIA
RESPECTFULLY ALLEGES UPON INFORMATION AND BELIEF:

In the event that any person or entity liable or claimed to be liable for the injury
alleged in this action has been given or may hereafter be given a release or covenant not to
sue, answering Defendant will be entitled to protection under New York General Obligations
Law 15-108 and the corresponding reduction of any damages that may be determined to be
due against said Defendant.

AS AND FOR A CROSS-COMPLAINT AGAINST THE CO-DEFENDANTS,
RONALD POLES, PENSKE TRUCK LEASING CO., L.P., PENSKE TRUCK
LEASING CORPORATION, COSTCO WHOLESALE CORPORATION and
COSTCO WHOLESALE MEMBERSHIP, INC. THE DEFENDANT, SAHIB S.
WALIA, UPON INFORMATION AND BELIEF, ALLEGES:

That if the Plaintiff sustained damages as alleged in the complaint through any fault
other than his own, then such damages were sustained due to the primary and active and sole
fault of the co-defendants, RONALD POLES, PENSKE TRUCK LEASING CO., L-P.,
PENSKE TRUCK LEASING CORPORATION, COSTCO WHOLESALE CORPORATION
and COSTCO WHOLESALE MEMBERSHIP, INC. , and the fault, if any, of the answering
Defendant was secondary and passive only; and if the Plaintiff should obtain and/or recover
judgment against the answering Defendant, then the co-defendants, RONALD POLES,
PENSKE TRUCK LEASING CO., L.P., PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION and COSTCO WHOLESALE MEMBERSHIP,
INC. shall be liable over the answering Defendant for the full amount of said judgment or for
any part thereof obtained and/or recovered on the basis of apportionment of responsibility for
the alleged occurrence as found by the Court and/or Jury.

Further, by reason, of this action, the said answering Defendant SAHIB S. WALIA
has incurred, and will in the future incur, costs and expenses including counsel fees.

WHEREFORE, the Defendant, SAHIB S. WALIA, demands judgment dismissing
plaintiffs complaint or, alternatively, judgment over and against the co-defendants RONALD
POLES, PENSKE TRUCK LEASING CO., L.P., PENSKE TRUCK LEASING
CORPORATION, COSTCO WHOLESALE CORPORATION and COSTCO
WHOLESALE MEMBERSHIP, INC. for the full amount of any judgment obtained and/or
recovered against the answering Defendant by the Plaintiff or any part of such judgment
obtained and/or apportionment of responsibility between the Defendants, together with the
costs, disbursements and expenses of this action, including attorney's fees.

4 of 29

  

   

3677/2018
10/29/2018 °°
  

 

Dated: Long Island City, New York

TO:

September 24, 2018

Stephen A. Skor, Esq.

Attorneys for Plaintiff

114-08 101% Avenue, 2"! Floor
Richmond Hill, New York 11419
(914) 434-6092

Ronald Poles
29 Ledgewood Road
Flanders, New Jersey 07836

Penske Truck Leasing Co., L.P.
c/o Corporation Service Company
80 State Street

Albany, New York 12207-2543

Penske Truck Leasing Corporation
c/o Corporation Service Company
80 State Street

Albany, New York 12207-2543

Costco Wholesale Corporation
c/o CT Corporation System
111 Eighth Avenue

New York, New York 10011

Costco Wholesale Membership, Inc.
c/o CT Corporation System

111 Eighth Avenue

New York, New York 10011

Yours, etc.

LAW OFFICES OF

NANCY L. ISSERLIS

Attorneys for Defendant

SAHIB 8. WALIA

Office and P.O. Address

36-01 43 Avenue

Long Island City, New York 11101
718-361-1514

5 of 29

RECEIVED NYSCEF: 10/29/2018 |

   

 

|
!

 

wm ett in tt ence re ring catenin ee
 

NYSCEF DOC. NO. 5 RECEIVED NYSCEF:

ATTORNEY’S VERIFICATION

The undersigned, an attorney admitted to practice in the Courts of New York State,
hereby affirms as true under all the penalties of perjury that affirmant is associated with the
firm of LAW OFFICES OF NANCY L. ISSERLIS, the attorneys of record for the Defendant
SAHIB S. WALIA in the within action; that affirmant has read the foregoing ANSWER and
knows the contents thereof: that the same is truc to affirmant’s own knowledge, except as to
the matter therein stated to be alleged upon information and belief, and that as to those
matters affirmant believes them to be true. Affirmant further states that the reason this
verification is made by affirmant and not by Defendant SAHIB S. WALIA, is because
Defendant SAHIB S. WALIA resides outside the County of affirmant’s office.

The grounds of affirmant’s belief as to all matters not stated upon affirmant’s
knowledge are as follows: Investigations and information received by affirmant in the course
of representing Defendant SAHIB S. WALIA.

Dated: Long Island City, New York
September 24, 2018

  

a DMA

Law ISSERLIS, ESQ.

 

6 of 29

 

10/29/2018 |

r

Se

 

GAPS eee ee

Ty SAO

 
 

NYSCEF DOC’. NO. 21

 

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF QUEENS
x
DEVANDER SINGH,
VERIFIED BILL OF
Plaintiff, PARTICULARS
-against-
Ind a
RONALD POLES, ndex No.: 5298/2018
PENSKE TRUCK LEASING CO., LP.
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
x

Plaintiff, as and for his Verified Bill of Particulars herein, pursuant to the demands of the
defendants RONALD POLES and COSTCO WHOLESALE CORPORATION alleges upon
information and belief as follows:

1. Plaintiff's date of birth is

2. Plaintiff resides 12

 

 

Street, Ozone Park, N.Y. 11416.

3. The accident herein occurred on June 7, 2018, a Thursday, at approximately 2:20
a.m.

4, Plaintiff was a passenger in a vehicle operated by defendant Sahib S. Walia which
was hit in the rear by a truck that was owned and operated by the remaining defendants.

5. The accident occurred on the southbound Van Wyck Expressway prior to the
Linden Boulevard exit, in the County of Queens, City and State of New York.

6. That the said accident and the injuries and damages to the plaintiff resulting
therefrom were caused solely and wholly by reason of the negligence and carelessness of the
defendants, their agents, servants and/or employees in the ownership, operation, maintenance
and control of their motor vehicles; in that the defendants PENSKE TRUCK LEASING CO.,
L.P., PENSKE TRUCK LEASING CORPORATION, COSTCO WHOLESALE
CORPORATION, COSTCO WHOLESALE MEMBERSHIP, INC. negligently hired, retained
and or trained the defendant driver RONALD POLES; in that the defendants PENSKE TRUCK
LEASING CO., L.P., PENSKE TRUCK LEASING CORPORATION, COSTCO WHOLESALE

tim Filed 05/03/19 Page 39 of 50 PagelDitid RO 715677/2018

RECEIVED NYSCEF: 04/04/2019
 

 

NYSCEF DOC: NO. 21

CORPORATION, COSTCO WHOLESALE MEMBERSHIP, INC. negligently entrusted the
aforementioned vehicle to the defendant driver RONALD POLES; in that the defendant drivers
failed to have and keep the above mentioned vehicles under reasonable and proper control; in
that the defendant driver RONALD POLES caused, allowed and permitted his said motor vehicle
(vehicle #1) to run into and violently collide with the rear of Vehicle # 2; in that the defendant
drivers failed to bring the motor vehicles under control in time to avoid the collision; in that they
failed to have their attention before them; in that they failed to look; in that they failed to see; in
that they failed to observe and/or heed the traffic and roadway conditions then and there
prevailing; in that they failed to observe and/or heed the traffic signs, signals and/or controls then
and there pertaining; in that they operated and controlled the motor vehicles at a fast and
excessive rate of speed under the circumstances and conditions then and there prevailing; in that
they failed to provide and/or make prompt and timely use of adequate and efficient brakes and
steering mechanisms; in failing to apply the brakes of their motor vehicle or to take other proper
and appropriate evasive action in time to avoid the collision; in failing to sound any horn or other
warning of their approach; in operating the aforesaid motor vehicles in an unreasonable and
imprudent manner; in following too closely; in changing lanes unsafely; in failing to yield the
right of way; in that the defendants owned, operated and controlled their motor vehicles in
reckless disregard for the safety of others, and the plaintiff in particular; in that they violated the
statutes, ordinances, rules and regulations in the cases made and provided; in that they were
inattentive to their duties wherein had they been attentive to their duties the accident and ensuing
injuries could have and would have been avoided; in that they failed to act as reasonable and
prudent persons could have and would have under the circumstances and conditions then and
there prevailing; in that they acted in reckless disregard for the safety of others, and the plaintiff
in particular; and in that they failed to take all necessary and proper means and precautions to
avoid the said accident.

7. These answering Defendants violated all those statutes, ordinances and rules in the
cases made and provided, of which the Court will take judicial notice upon the trial hereof,
including but not limited to the Vehicle and Traffic Law of the State of New York Sections 1110,
1111, 1129, 1180, 1212 and the traffic rules and regulations of the City of New York.

8. Plaintiff DEVANDER SINGH was seriously and severely injured, bruised and

wounded, was rendered sick, sore, lame and disabled, and so remains, was caused to suffer injury

Filed 05/03/19 Page 40 of 50 Pagel Bydts 4919156772018

RECEIVED NYSCEF: Q4/04/2019
py) Filed 05/03/19 Page 41 of 50 Pagel Dy#ix82 715677/2018

RECEIVED NYSCEF: 04/04/2019

 

  

and damage and sustain the following complications and sequelae which were caused, precipitated,
contributed to and/or aggravated by the defendants’ negligence:
-Limited range of motion of the cervical spine;
- C3-C4 disc herniation with left foraminal stenosis;
-Left paracentral C3-C4 disc herniation with central stenosis;
-C4-CS bulging disc with central stenosis;
-C5-C6 bulging disc with central and right lateral recess stenosis;
- Straightening of the Cervical lordosis;
- Straightening of the Lumbar lordosis;
-Limited range of motion of the lumbar spine;
-L1-L2 disc bulge with canal stenosis;
-L2-L3 bulging disc;
-L3-L4 bulging disc;
-L4-L5 disc bulging;
-L4-L5 canal stenosis with right and left forminal narrowing and contact of the
exiting right L4 nerve root;
-L3-L4 canal stenosis, asymmetric to the left with mild left greater than right
foraminal narrowing and encroachment upon the descending left L4 nerve root;
-L2-L3 flattening of the ventral margin of the thecal sac with left foraminal
narrowing;
-Lumbar spine muscle spasm;
-Low back syndrome;
-Tear of the rotator cuff, left shoulder;
-Limited range of motion, left shoulder;
-Full thickness tear of central supraspinatus tendon, left shoulder;
-Interstitial delaminating infraspinatus tendon tear, left shoulder;
-Mild acromioclavicular joint arthrosis, left shoulder;
-Impingement syndrome, left shoulder;
-Left shoulder sprain and strain;
-Limited range of motion, right shoulder;

- Tear of the rotator cuff, right shoulder;
#4) Filed 05/03/19 Page 42 of 50 Pagel Dyifixl33 715677/2018

NYSCEF DOC. NO. 21 RECEIVED NYSCEF: 04/04/2019

 

-Intrasubstance tear of central supraspinatus tendon at insertion on greater
tuberosity, right shoulder;

-Low-grade partial-thickness articular surface infraspinatus tendon tear, right
shoulder;

-Impingement syndrome, right shoulder;

-Right shoulder sprain and strain;

-Internal derangement of the Right ankle;

-Right ankle contusion;

-Right knee sprain and strain;

-Internal derangement of the Right knee;

-Limited range of motion, right knee;

-3 mm focus of cartilage thinning and signal abnormality over lateral tibial
plateau adjacent to lateral tibial spine with underlying subchondral bone marrow
edema, right knee;

-Posttraumatic headaches and dizziness;

-Need for future surgeries;

Following an extended course of conservative treatment and due to the persistence of
pain and symptomatology of the aforesaid injuries, plaintiff was caused to undergo the following
surgical procedures: .

Surgicore Surgical Center in Saddle Brook, N.J. on July 30, 2018:

Arthroscopy of the left shoulder;

Arthroscopic extensive debridement anterior, superior and posterior labrum, left shoulder;
Arthroscopic major synovectomy;

Arthroscopic Mumford procedure; excision of the distal end of the clavicle, left shoulder;
Arthroscopic repair of rotator cuff, left shoulder;

Chondroplasty humeral head for cartilage repair, left shoulder;

Arthroscopic lysis of adhesion in subacromeal space, left shoulder;

CN AYU FF SV

Arthroscopic subacromial major bursectomy and subacromeal decompression and
Acromioplasty, left shoulder;

9. Infiltration of Kenalog injection without ultrasound, left shoulder.
FILED: OUmHNS Co fa Filed 05/03/19 Page 43 of 50 Pagel Dyti,1,34 715677/2018

NYSCEF DOC. NO. 21 RECEIVED NYSCEF: 04/04/2019

   

and,

Surgicore Surgical Center in Saddle Brook, N.J. on August 27, 2018:
1. Arthroscopy of the right knee;
Arthroscopic 3 compartment major synovectomy, right knee;
Arthroscopic partial meniscectomy of the lateral meniscus, right knee;
Arthroscopic lysis of adhesions, right knee;
Coablation anthroplasty lateral tibia plateau, right knee

aA Mw fF LY DN

Infiltration of Kenalog injection without ultrasound, right knee.

and,

Bilateral L4/5 transforaminal lumbar epidural steroid injection, under fluoroscopic guidance
with contrast performed on September 26, 2018 by Dr. Silvia Geraci at New York Spine
Specialist.

and,

Bilateral L4/5 transforaminal lumbar epidural steroid injection, under fluoroscopic guidance
with contrast performed on October 9, 2018 by Dr. Silvia Geraci at New York Spine
Specialist.

9. All of the aforesaid injuries extended to the surrounding nerves, tendons, tissues,
ligaments, musculature and bony structure, including but not limited to the periosteum, cortex and
blood circulatory system. Plaintiff also has sustained scarring at the surgical sites. All of the
aforesaid injuries are claimed to be permanent.

That by reason of the injuries to the cervical discs and the concomitant trauma to the
cervical spine with the stretching and tearing of the ligaments and musculature constituting the
supportive structures thereof, and the entrapment of the cervical nerve roots in the scar tissue
formed, plaintiff suffered and continues to suffer from pain, spasm, restriction and limitation of
motion of the head and neck, with pain radiating bilaterally into the shoulders, arms and hands, a

numbness and tingling sensation along the inner aspect of the forearms and into the first three
  

 

 

NYSCEF DOC. NO. 21

fingers, with general weakness of the extremities and loss of grasping power.

That as a result of the injuries to the lumbosacral spine, the plaintiff was caused and
continues to suffer from pain, restriction and limitation of motion of the back and trunk, pain
radiating bilaterally into the buttocks and thighs, difficulty in bending, stooping, standing and
stair climbing, with increased intensification of pain on coughing, sneezing, exertion and/or
fatigue.

That as a result of the injury to the left shoulder, with the concomitant rupture and tearing
of the ligaments and musculature constituting the supportive structures thereof, plaintiff was
caused to and still does suffer from pain, tenderness, restriction and limitation of motion of the
shoulder and arm, inability to raise the arm above shoulder level without increased excitation of
pain, general weakness of the arm and loss of grasping power, with loss of the effective use of
the extremity.

That as a result of the injury to the right shoulder, with the concomitant rupture and
tearing of the ligaments and musculature constituting the supportive structures thereof, plaintiff
was caused to and still does suffer from pain, tenderness, restriction and limitation of motion of
the shoulder and arm, inability to raise the arm above shoulder level without increased excitation
of pain, general weakness of the arm and loss of grasping power, with loss of the effective use of
the extremity.

That by reason of the trauma to the right knee, plaintiff suffered and still does suffer from
effusion, swelling, pain, tenderness, restriction and limitation of motion of the knee and leg,
buckling of the knee, difficulty in bending, squatting and stair-climbing, recurrent persistent
limping, with increased intensification of symptomatology on inclement weather, exertion or
fatigue.

That as a result of the trauma to the right ankle, plaintiff suffered and still does suffer
from swelling, pain, tenderness, restriction and limitation of motion of the foot, ankle and leg,
recurrent persistent limping, difficulty in weight-bearing and gait, with increased intensification
of symptomatology on inclement weather, exertion or fatigue.

' The plaintiff was caused to and still does suffer from persistent headaches of extreme
intensity, nervousness, apprehension, auditory disturbances, irritability, anxiety and difficulty in
sleeping and concentration.

Concentrated mental or physical effort on the part of the plaintiff was and still is

4 Filed 05/03/19 Page 44 of 50 PagelDys.189 7156772018

RECEIVED NYSCEF: 04/04/2019
FILED: QI

 

NYSCEF DOC. NO. 21

  

ENS. COUNT ERK Od o47a0i9s Tes tiytem Filed 05/03/19 Page 45 of 50 Pagel Dytiix 186 715677/2018

RECEIVED NYSCEF: 04/04/2019

 

restricted and limited, since those functions result in cephalgia, strain, general weakness and
unsteadiness.

Plaintiff has been advised and verily believes that the aforesaid injuries are of a chronic and
protracted nature, which have resulted in permanent residuals and/or sequelae, and that his
prognosis is guarded.

That by reason of the surgical procedures as hereinbefore set forth, plaintiff has been left
with a permanent cosmetic defect and deformity in the form of scarring at the operative site and
suffered and continues to suffer from pain, tenderness and soreness at and about the said site.

Plaintiff will prove upon the trial hereof the manifestations of the injuries sustained as well
as the medical aid and attention sought and received in an effort to cure and alleviate the
symptomatology complained of, the impairment and loss of function, and the resultant diminution
of his economic and social capacity.

10. Following this accident, Mr. Singh was confined in and about his bed and home
from the date of accident to present and continuing, except when receiving necessary medical aid
and attention, or upon isolated instances, or during the course of convalescence, rehabilitation
and/or therapy.

11. That as a result of the accident herein and the injuries sustained, plaintiff
DEVANDER SINGH was confined to Jamaica Hospital Medical Center on the date of the accident.
Plaintiff was later confined to Surgicore Surgical Center on July 30, 2018 and August 27, 2018 for
his left shoulder and right knee surgeries respectively.

12. Names and addresses of treating physicians for plaintiff DEVANDER SINGH:

e Jamaica Hospital Medical Center

8900 Van Wyck Expressway
Jamaica, N.Y. 11418;

e Premier Physical Medicine & Rehabilitation, P.C.
54 West Merrick Road
Valley Stream, NY 11580;

‘© ~=6Dr. Ajoy K. Sinha, M.D.
57-23 141st Street
Flushing, NY 11355;

e Lenox Hill Radiology
43-55 147" Street
 

rtp Filed 05/03/19

 

 

 

! i B
NYSCEF DOC. NO. 21

°

Flushing, N.Y. 11355;

Surgicore Surgical Center
444 Market Street
Saddle Brook, N.J. 07663.

New York Spine Specialist
2001 Marcus Avenue, Suite W170
Lake Success, New York 11042.

Page 46 of 50 Pagel! Bytix 18 / 7156772018

RECEIVED NYSCEF: 04/04/2019

13. — 15. Plaintiff is a self employed livery driver/owner. A claim for lost wages is being

made herein. The plaintiff has been and remains totally disabled from the date of accident to present

and continuing.

16.

date:

17.
18.

Plaintiff DEVANDER SINGH claims the following as and for special damages to

Plaintiffs social security number is Ea.

9 bo ho BO

Hospital Expenses: all bills not received
to date, exact amount unknown

expected to be as high as

Physicians! Services: all bills not received
to date, exact amount unknown,

expected to be as high as

Nurses' Services:

Dental Expenses:

Medicine & Medical Expenses:
Ambulance Expenses;

X-rays;

Loss of earning: expected to be as high as
All other Expenses:

 

$1,000,000.00

$1,000,000.00

Included in (a) and (b) herein;
Not applicable.

Included in (a) and (b) herein;
Included in (a) herein;
Included in (a) and (b) herein;
$3,000,000.00

To be provided, if applicable

Plaintiff DEVANDER SINGH has sustained a serious injury as defined in Section
5102(d) of the Insurance Law of the State of New York in that he sustained a significant

disfigurement; his said injuries have resulted in permanent loss of use of a body organ, member,

function or system; permanent consequential limitation of use of a body organ or member;

significant limitation of use of a body function or system; and/or a medically determined injury or

impairment of a non-permanent nature which prevented plaintiff from performing substantially all

of the material acts which constituted plaintiff's usual and customary daily activities for not less than

90 days during the 180 days immediately following the occurrence of the injury or impairment.
Filed 05/03/19 Page 47 of 50 PagelBydtx 488715677/2018

NYSCEF DOC. NO. 21 RECEIVED NYSCEF: 04/04/2019

 

 

Plaintiff has sustained economic loss greater than the basic economic loss as defined in
Section 5102(a) of the Insurance Law of the State of New York, in that the pain, suffering and
disability attendant to and arising out of the injuries sustained in the accident herein are not
compensable under said section and claim is made for same in the amount set forth in the complaint
herein.

19. Objection, improper demand pursuant to CPLR 3043.

20. Objection, improper demand pursuant to CPLR 3043.

21-22. Improper demands. Plaintiffs object to these demand to the extent they request
evidentiary material, which is inappropriate for a Bill of Particulars. The Bill of Particulars is
designed to amplify the pleadings; it is not a discovery device.

Dated: Queens, N.Y.

October 10, 2018

Yo

 

SPEPHEN A. SKOR, ESQ.
Attorney for Plaintiff

D ER SINGH

114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419

(718) 850-6992

To:

Sal F. Deluca, Esq. c/o

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43" Avenue

Long Island City, N.Y. 11101

(718) 361-1514
FILED: QUnNNS COUNTY. #4 Filed 05/03/19 Page 48 of 50 PagelDy#ix129 715677/2018

NYSCEF DOC. NO. 21 RECEIVED NYSCEF: ,04/04/2019

    

VERIFICATION

The undersigned, being an attorney duly admitted to practice in the Courts of the State
of New York, affirms under the penalties of perjury:

That I the attorney for the plaintiff in the within action; that I have read and know the
contents of the foregoing bill of particulars, and that the same is true to my own knowledge,
except as to the matters therein stated to be alleged upon information and belief, and that as to
those matters I believe it to be true.

This verification is made by affirmant and not by plaintiff herein because the plaintiff
is not presently within the county wherein affirmant maintains his office.

This verification is based on information furnished by plaintiff in-this action and

   

information contained in affirmant's file.

Dated: Queens, N.Y.
October 10, 2018

 

—STEPHEN A. S SESQ.
 

rte Filed 05/03/19 Page 49 of 50 Pagel Dytix460715677/2018

g % a 2
NYSCEF DOC. NO. 21 RECEIVED NYSCEF: 04/04/2019

AFFIDAVIT OF SERVICE

STATE OF NEW YORK,
COUNTY OF QUEENS ss.:

Anglise Castelain, being duly sworn, deposes and says:

That deponent is not a party to this action, is over the age of 18 years and resides
in the County of Kings, in the State of New York.

That on October 10, 2018, deponent served the within VERIFIED BILL OF
PARTICULARS upon:

Sal F. Deluca, Esq. c/o

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43rd Avenue

Long Island City, N.Y. 11101

(718) 361-1514

by depositing a true copy of the same securely enclosed in a postpaid wrapper in a Post
Office Box regularly maintained by the United States Government directed to the above
mentioned attorneys at their respective address, that being the address within the State
designated by them for that purpose upon the preceding papers in this action or the place
where they kept an office, between which places there then was and now is regular
communication by mail.

  
 

 

nglise Castelain

ae

   
  

Sworn te-before me’on

 

_Motary Public YW,

STEPHEN A SKOR
Notary Public, State of New York
No. 02SK6316884 :
Qualified in Queens County
Commission Expires December 22, 2078
Filed 05/03/19 Page 50 of 50 PagelDifindQ1 715677/2018

NYSCEF DOC: NO.°21 RECEIVED NYSCEF: 04/04/2019

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

Index No.: 5298/2018

 

 

DEVANDER SINGH,
Plaintiff,

-against-

RONALD POLES, PENSKE TRUCK LEASING CO., L.P., PENSKE TRUCK
LEASING CORPORATION, COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC. and SAHIB S. WALIA,

Defendants.

 

 

VERIFIED BILL OF PARTICULARS

 

 

STEPHEN A. SKOR, ESQ.
Attorney for Plaintiff
Office and Post Office Address
114-08 101st Avenue, 2nd Floor
S. Richmond Hill, N.Y. 11419
Phone: 718-850-6992
Fax: 718-850-6999
